 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDQuestions affecting commerce exist concerning the representation ofemployees of the Employer within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.4.The following employees constitute separate units appropriatefor purposes of collective bargaining within the meaning of Section9 (b) of the Act: All promotion and manual employees at the Em-ployer's Jamaica, Mineola, and Palisades divisions, respectively, in-cluding, but not limited to, return room employees, makeup employees,floormen, and regular part-time employees,' but excluding drivers,cffice and clerical employees, watchmen, guards, and supervisors asdefined in the Act.[Text of Direction of Elections omitted from publication in thisvolume.]MEMBERPETERSON took no part in the consideration of the above De-cision and Direction of Elections.There aretwo part-timeemployeesemployed at the Jamaicadivision.They regularlywork approximately 5 hours daily.Accordingto our usual practice,we include theseemployeesin theunit for that division regardless of the number of hours of their employ-ment.J. C. Penney Company,Store #1518,86 NLRB 920.PARMAWATER LIFTER COMPANYandINTERNATIONAL ASSOCIATION OFMACHINISTS,LOCAL LODGENo. 1491, AFL.Case No. 19-CA-628.January14,1953Decision and OrderOn September 19, 1952, Trial Examiner Howard Myers issued hisIntermediate, Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner.1Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard hasdelegateditspowers in connection with this case to a three-member panel[Members Houston,Styles, and Peterson].102 NLRB No. 37. PARMA WATER LIFTER COMPANY199OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that Parma Water Lifter Company, Parma,Idaho, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with the Union as the exclu-sive representative of the employees in the appropriate unit set forthin the Intermediate Report.(b)Changing its employees' hours and wages without prior con-sultation, negotiation, or discussion with the Union, threatening itsemployees with discharge if they become or remain members of theUnion, threatening to close or sell the plant if the Union successfullyorganized its employees, and informing its employees that it willnot sign a union contract.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the rights to self-organization, to formlabor organizations, to join or assist International Association ofMachinists, Local Lodge No. 1491, AFL, or any other labor organiza-tion, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose ofmutual aid or protection as guaranteed in Section 7 of the Act, and torefrain from any and all such activities, except to the extent thatsuch rights may be affected by an agreement requiring membership ina labor organization as a condition of employment as authorized inSection 8 (a) (3) of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act.(a)Upon request, bargain collectively with the Union as the ex-clusive representative of all the employees in the appropriate unit,and embody any understanding reached in a signed agreement.(b)Post at its place of business in Parma, Idaho, copies of thenotice attached to the Intermediate Report and marked "AppendixA." 2Copies of such notice, to be furnished by the Regional Directorfor the Nineteenth Region (Seattle, Washington), shall, after havingbeen duly signed by the Respondent's authorized representative, beposted by the Respondent immediately upon receipt thereof in con-spicuous places, including all places where notices to employees arecustomarily posted, and maintained by it for at least sixty (60)2This notice,however,shall be andit herebyis amendedby striking from the first para-graph thereof the words "Recommendations of a Trial Examiner"and substituting in lieuthereof the words "A Decisionand Order."In the eventthat this Orderis enforced by adecree of a United States Courtof Appeals,there shallbe substitutedfor the words"Pursuantto a Decisionand Order"the words"Pursuant to a Decree of the United StatesCourt ofAppeals, Enforcing an Order." 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsecutivedaysthereafter.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, orcovered by any other material.(c)Notify the Regional Director for the Nineteenth Region, inwriting, withinten (10)days fromthe dateof this Order, whatsteps the Respondent has taken to comply herewith.Intermediate Report and Recommended OrderSTATEMENTOF THE CASEUpon a charge duly filed on February 29, 1952,' by International Association ofMachinists, Local Lodge No. 1491, affiliated with American Federation of Labor,herein called the Union, the General Counsel of the National Labor Relations.Board, herein respectively called the General Counsel and the Board, issuedhis complaint on June 16, against Parma Water Lifter Company, Parma, Idaho,herein called Respondent, alleging therein that Respondent has engaged in andis engaging in unfair labor practices affecting commerce, within the meaning ofSection 8 (a) (1) and (5) and Section 2 (6) and (7) of the National LaborRelations Act, as amended, 61 Stat. 136, herein called the Act.Copies of the charge and complaint, together with notice of hearing thereon,were duly served upon Respondent and the Union.With respect to the unfair labor practices, the complaint in substance allegedthat Respondent (1) during February and March engaged in certain stated con-duct and made certain statements which interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 of the Act;(2) between February 5 and the end of March refused to bargain collectivelywith the Union although the Union previously had been designated and selectedthe collective bargaining representative by Respondent's employees in a certainappropriate unit; and (3) in March retroactively granted general wage increasesto its employees without first consulting, discussing, or negotiating the increaseswith the Union.On June 27 Respondent duly filed an answer admitting certain allegations ofthe complaint with respect to its corporate structure and the extent and natureof its business but denying the commission of the alleged unfair labor practices-Pursuant to notice, a hearing was held on July 15 at Caldwell, Idaho, beforethe undersigned, the duly designated Trial Examiner.Respondent and theGeneral Counsel were represented by Counsel ; the Union by an official thereof-The parties participated in the hearing and were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.At the conclusion of the taking of evidence, the GeneralCounsel moved to conform the complaint to the proof with respect to minor in-accuracies.The motion was granted without objection. Respondent then movedto strike all testimony regarding events which transpired subsequent to the is-suance of the complaint herein.The motion was denied. The parties thenwaived oral argument and the filing of briefs with the undersigned. The Gen-eral Counsel, however, submitted a memorandum confined to the question, ofWayne C. Morris' purported supervisory status.Upon the entire record in the case and from his observation of the witnesses.the undersigned makes the following :1Unless otherwise noted all dates refer to 1952. PARMA WATER LIFTER COMPANYFINDINGS OF FACTI.THE BUSINESS OF RESPONDENT201,Parma Water Lifter Company, an Idaho Corporation, has its principal officesand plant at Parma, Idaho, where it is engaged in the manufacture, sale, instal-lation, and distribution of farm and industrial machinery and equipment.Dur-ing 1951 and 1952 Respondent sold merchandise at the rate in excess of $100,000per year, more than $30,000 of which was shipped to points located outside the.State of Idaho.Upon the above-admitted facts and the record as a whole, the undersigned findsthat Respondent is engaged in commerce, within the meaning of the Act.II.THE ORGANIZATION INVOLVEDInternational Association of Machinists, Local Lodge No. 1491, affiliated withAmerican Federation of Labor, is a labor organization admitting to member-ship employees of Respondent.III.THE UNFAIR LABOR PRACTICESA. Interference,restraint,andcoercion;the refusal to bargain collectively1.The appropriate unitThe complaint alleged, the answer admitted, and the undersigned finds that,during all times material herein, all Respondent's production and maintenanceemployees, including machinists, mechanics, welders, partsmen, shipping clerks,helpers, and apprentices, excluding salesmen, office and clerical employees, andsupervisors as defined in the Act, constituted, and now constitute, a unit ap-propriate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act, with respect to grievances, labor disputes, rates ofpay, wages, hours of employment, and other conditions of employment. Theundersigned further finds that said unit insures to Respondent's employees the-full benefit of their right to self-organization and collective bargaining and other-wise effectuates the policies of the Act.2.The majority status of the Union in the appropriate unitAt the hearing herein, there was introduced in evidence by the GeneralCounsel a list prepared by Respondent containing the names of all Respondent'semployees in the unit herein above found appropriate.The list shows that onFebruary 3 and 5 Respondent had in its employ 19 persons in said unit.' On'behalf of the General Counsel there were offered and received in evidence 15signed cards, each dated February 3, expressly authorizing the Union to repre-sent the signers thereof for collective bargaining.The genuineness of thesignatures appearing on the cards was not challenged.It is the contention of Respondent that Morris, during all times materialherein, was a supervisor within the meaning ofthe Act.If this contention ismeritorious then the Union did not on February 3, or at any time thereafter,have an uncoerced majority of the employees in the appropriate unit for,as willbe shown below,Morris was not only the spearhead of the Union's organizationaldrive, but he was instrumental in bringing the Union into the plant solicitedI The list also Includes the names of Wayne C.Morris and Clarence Curtis,The em-ployee status of these two persons is discussed in detail below. 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembers from among Respondent's rank-and-file employees, and he obtained agreat many signatures to the Union's authorization cards.Section 2 (11) of the Actdefines a supervisor as:... any individualhaving authority,in the interest of the employeer, to.hire, transfer, suspend, layoff,recall,promote,discharge,assign, reward,ordisciplineother employees,orresponsiblyto direct them,orto adjusttheirgrievances,oreffectivelyto recommend suchaction,if in connection.with the foregoing the exercise of such authorityis notof a merely routineor clerical nature,butrequires the use of independent judgment.(Emphasisadded.)Where the evidencefailsto show,as here, that a purported supervisorpossessesone or more of the necessary statutory requisites, such a person cannot be classi-fied as a supervisor within themeaning ofthe statutory definition'It is true that over a period of about 2% years prior to thehearing herein,Morris was told by Lee Rose, the plant foreman, on about 35 or 40 occasions,that in Rose's absenceMorris was in charge of the lathe room where Morrisand 2 other mechanics worked. It is equally true, however, that being "incharge" of the lathe room did not entail, as evidenced by the record, any dutiesor responsibilities of a supervisor as defined in the Act.Futhermore, neitherMorris nor any employee of Respondent was informed by management thatMorris held any supervisory status until February 16, when Lloyd Nelson,Respondent's president, announced at an employees' meeting that henceforthMorris was a "sort of a foreman."' Even then Morris' duties, responsibilities,and authority were not disclosed or outlined to him or to anyone else inRespondent's employ.Nor was Morris advised on February 16, or at any othertime, that his "sort of foreman" appointment was retroactive to the forepartof February, as testified to by Nelson.Moreover, the mere attachment ofthe appellation of foreman or "sort of foreman," without affirmative proofof the presence of the statutory requisite, did not convert Morris into asupervisor within the congressional definition.8 The Senate in reporting its amendment to include a definition of a supervisor clearlyshowed its intention to be the drawing of a line between supervisors that are truly man-agement andminor supervisors having no such connections.Senate Report No. 105 onS 1126 said :In drawing an amendment to meet this situation, the committee has not beenunmindful of the fact thatcertain employees with minor supervisory duties haveproblems which may justify their inclusions in that act.It has therefore distinguishedbetweenstraw-bosses, leadmen, set-up men, and other minor superiisinq employeesonthe one hand, andthe supervisor vested with genuine management prerogatives as therightto hire or fire, discipline, or makeEFFECTIVErecommendations with respectto such action.In other words the committee has adopted the test which the Boarditself has made in numerous cases when it had permitted certain categories of super-visory employees to be included in the same bargaining unit with the rank and fileBethlehem SteelCo., 65 NLRB 284 (expediters) ;Pittsburgh Equitable Meter Co.,61NLRB 880(group leaders with authorityto giveinstructions andtolay out thework) ; Richard Chemical Works,65 NLRB 14(supervisors who are mere conduitsfor transmitting orders); Endicott Johnson Co.,67 NLRB 1342, 1347 (personahavingtitle of foreman and assistant foreman but with no authority other than to keepproduction moving) . . .[Emphasis added.]See alsoNLRB v. Budd Mfg.Co., 169'F. 2d 571 (C. A. 6);B. B. Law and Son,92 NLRB 826.4 In response to a question on direct examination propounded by Respondent's counselregarding Morris' supervisory status prior to February 16, Nelson testified, "Well, frankly,I thought that Mr. Rose had informed [Morris] that he was sort of a foreman prior tothat time. I know that if there, was any work brought into the plant by either Mr. Reed(an official of Respondent) or myself, it would have been taken to Morris in the latheroom, and we are themanagers." PARMA WATER LIFTER COMPANY203Since the amendment to the Act in 1947,it hasbeen consistently and repeatedlyheld, in cases dealing with determination of supervisors, that it was of absolutenycesi'ty that the record clearly show that one or more types of authorityset forth in the Act be present in order to prove that a person possessed asupervisory position .5It likewisehas been consistently held that the intentionof an employer to confer supervisory authority upon an employeeis insufficientabsent a clear announcement by him to said employee of such authority.'Not only does the record fail to disclose that Morris possessed any statutoryrequirements of a supervisor, but the contrary is cogently revealed.Morristestifiedwithout contradiction,and the undersignedfinds, that he never wasauthorized by Respondent to hire, transfer,suspend,lay off, recall, promote,discharge,assign,reward, or discipline employees or to responsibly direct them,or to adjust their grievances or effectivelyrecommendsuch action ; that hedevoted his full time tomanual labor;and that whateverrequests he madeto his two comachinistsregardingthe performance of certaintasks was of amere routine nature which required the use ofno independentjudgment.Leon-ard R. Doman,a machinistwho worked in the lathe shop with Morris forabout 4 years, credibly testified, futhermore, that he neither received nor tookany orders from Morris ; that he occasionally had requestedMorrisand RichardStutheit, the other lathe shop machinist, to perform certain work ; that Morrishad made such requests of him and Stutheit ; that Stutheit had made similarrequests of him and Morris ; and that each performed the requested work.It is thus clear that Morris never possessed nor exercised any independentjudgment or discretion in the performance of his duties sufficient to warrant afinding that he responsibly directed the work of other employees.' Such direc-tions as he may have given appear to be but merely routine in nature.Upon the entire record in the case, the undersigned finds that at no timeduring his employment with Respondent was Morris a supervisor within themeaningof the Act.Nelson testified that on February 4 Curtis assumed the position of assistantforeman ; that Curtis was informed of this position at the employees' meetingof February 16; that for the past year or two Curtis had been assuming theduties of a foreman; and that about a year or two ago the shop foremanhad informed Curtis that in his absence Curtis was the assistant in charge.Doman testified, "the way I understand it," when Rose "isgone,"Curtis ishis foreman and that Curtis has given him orders. The record, however, issilent as to whether Curtis gave Doman orders prior or subsequent to February16.In any event, it is significant to note that Nelson apparently consideredCurtis a nonsupervisory welder and Morris a nonsupervisory machinist as ofabout February 12 for when Nelson prepared, on or about February 12, thewage increases which were announced to the employees on February 16 hegrouped Curtis among the nonsupervisory welders and Morris among thenonsupervisory machinists .8 In addition, as in the case of Morris, Curtis was5 For example,Swum City Brewing Company,85 NLRB 1164, where it was held thatan employee without authority to hire, discharge, or otherwise affect the status of otheremployees of his employer was not a supervisor;Calumet and Hecla Consolidated CopperCo., 86 NLRB 126, where it was held that group leaders without the statutory requisiteswere not supervisors ; andWarren Petroleum Corp.,97 NLRB 1458 where it was heldthat gang foreman who do not possess or exercise the power of effective recommendationor responsible direction over a crew were not supervisors.See, for example,Continental Oil ComVWy,995 NLRB 358; GeorgeKnightand Co., 93NLRB 1193;United States Gypsum Company,91 NLRB 404.' Bear Brand Hosiery Company,93 NLRB 95;Weyerhaeuser Timber Company,85 NLRB1170.See Respondent's exhibit #2.Neither Rose's nor Gilmore's name, the two personsWhose supervisory status is not in dispute, appear in Nelson's calculations for payraises. 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDnever advisedbymanagement the extent of his duties, responsibilities, andauthority as "assistant in charge" or "assistant foreman" in the absence ofthe foreman.'Upon the record as a whole, the undersigned finds that prior toFebruary 16 Curtis was not a supervisor within the meaning of the Act.The undersigned has compared the names appearing on the aforesaid authori-zation cards with the list submitted by Respondent and received in evidence andfinds that as of February 3, 15 employees in the appropriate unit had signed cardsdesignating the Union as their collective bargaining representative.The under-signed therefore finds that on February 3 the Union was, and at all times sincehas been, the duly designated representative of Respondent's employees in theunit heretofore found appropriate.Accordingly, pursuant to Section 9 (a)of the Act, the Union was, and now is, the exclusive representative of all theemployees in said unit, for the purposes of collective bargaining with respect togrievances, labor disputes, rates of pay, wages, hours of employment, and otherconditions of employment.3.Thepertinent facts as to the refusal to bargainOn Saturday, February 2, Morris and Stutheit visited the Union's head-quarters in Boise, Idaho, and there informed Allin Walker, the Union's businessagent, that they desired information relative to organizing Respondent's em-ployees.Walker gave them some union authorization cards, literature, andbuttons.The following day, February 3, Morris and Stutheit contacted approximately18 employees of Respondent and secured the signatures of 15 employees to thecards Walker had given them.On February 4 Morris reported for work wearing a union button as did Domanand Stutheit.About 10 o'clock that morning, Rose asked Morris "what wasgoing on, if [the employees] were organizing the shop."Morris replied thatthey "were trying to" and that there would be a meeting at his home that evening.At Morris' request, Rose agreed not to inform Nelson of the employees'organiz-ing activities or of the scheduled meeting until after the meeting had been held.Approximately 15 employees attended the meeting at Morris' home.10 There,Walker outlined the advantages of having the Union represent the employees astheir collective-bargaining representative and then discussed certain other mat-ters pertaining to procedures to be followed during the formative stages of theorganizational campaign.Before the meeting concluded, a secret ballot wastaken and 14 employees voted in favor of having the Union represent them and1 voted against it.Regarding a conversation he had with Rose at about 9 a. m. on February 5Morris credibly, and without contradiction, testified as follows :Rose asked me if I thought the fellows would be satisfied if Nelson raisedthe pay of all welders to $1.25, all of the machinists to $1.35, and then granta ten percent raise on that basis. I replied, "I don't know. I can only speakfor myself, but I think that is about what we are trying to work for," and° An employee to be supervisor must perform that duty and exercise his authorityat regu-lar intervals and not just occasionally. See Board's Sixteenth Annual Report at page 113.B. F. Goodrich Co.,92 NLRB 575;Colorado Builders SupplyCo., 90 NLRB 2002;PhillipsOil Co.,91 NLRB 534;Florence StoveCo., 94 NLRB 213.When and how often Curtisacted as "assistantin charge"or as "assistant foreman" Is not disclosedby the record.Itmaybe reasonably assumed that Curtisacted as supervisorvery rarelyforNelsontestified, "I didn't thinkMr. Rose had been absent."10 Rose attended at Morris'invitation.Foreman JoeGilmore attended without invita-tion,but was permitted to remain throughout the meeting upon his assurances that hewas not there as a representative of management. PARMA WATER LIFTER COMPANY205he said, "Well, here is what Nelsonsayshe will do, ...He is willing todo that if you will drop thisunion thing," but hesaid,"Nelson says beforehe will sign the unioncontracthe will sell the shop and go out of busi-ness ...He has achance to sell it toJames Watson...He has alreadycontacted the other stockholdersand gotten their permissionto sell."Morris further credibly testified, and without contradiction, thatabout 2 hourslater,Rose came to himand askedif he would select 2 other employees, 1 whofavored the Union and 1 who did not, as a committee to meet with Nelson inorder to "thrash this thing out" ; that he replied that before doing so he wouldlike permissionto call Walker,which permission Rose gave; that, besideshimself,he selected an employee who hadsigned an authorization card and one who hadnot tomeetwith Nelson ; that he called Walker andinformed him of theproposedmeeting;and that for Some unknown reason themeeting with Nelson did notmaterialize.Walker testified, and the undersigned finds, that after being informed byMorris of the suggestedmeeting, he telephonedEli A. Weston,Respondent'scounsel,who suggested that he communicate directly with Nelson ; that he thentelephoned Nelson, advised Nelson that the Union had sent Respondenta regis-tered letter requesting recognition as representative of Respondent's employeesand therefore, since the proposed meeting between Nelson and thecommittee ofthree employees involvedmatters "affecting union representation,"he, as arepresentative of the Union, should be present at such a meeting ; and that hethen suggested that the meeting be postponed, to which suggestion Nelson agreed.Earl R. Young credibly, and without contradiction, testified that when Rosesaw him inthe plant on February 5, wearing a union button, Rose suggested thathe remove the button, adding that if he favored the Union he should go to aunion shop and leave Respondent's employeesalonefor they were not in favorof a union ; that when he replied that he was not the only employee who voted atthe previous night's meeting to have the Union as the bargaining representative,Rose responded, "some of the boys had changed their minds" ; that about an hourlater,Rose told him that Nelson was going to raise the employees' wages towhatever amount the Wage Stabilization Board would allow ; that later in theday, Rose came to him and said, "Look, there is the Union for you. They won'teven let the employer meet with his employees" ; and that Rose then suggestedthat he throw away his union button or go to a plant havinga union shop and"leave us alone."Young credibly testified further, and without contradiction, that during themorning of February 5, Foreman Gilmoresaid to him in the presence of anotheremployee, "I have been in the office talking with Lloyd (Nelson) trying to keephim from getting mad, . . . he threatened to sell the shop and hire a lawyerto fix this thing, and I think I have him cooled down."Rose testified, and the undersigned finds, that about midafternoon on February5, he noticed Curtis and AlvaRiggs talking andthey had "thispiece of paper" ;that he went over to themand askedRiggs if he could have the paper ; that afterRiggs had handed him the paper and while walking toward his office,he readthe paper ; that the papercontainedonly 4 or 5names ;that he then went towhere Riggs was workingand askedhim thepurposeof the paper; that Riggsreplied, "It is a petition and weare sick andtired of thisunion deal, and wewant to get out of it"; that hethen returnedthe petition to Riggs ; that laterDawson P. Cox said to him, "Some of the boys areobjecting to signing this petitionbecauseit doesn't have a heading and they don't know what theyare signing" ;that when he asked Cox what heading Cox wanted on the petition Cox replied,"Well,generally,they just want to get outof the union" ; and thathe then dic- 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDtated to Cox, "We the undersigned wish to be released from all association withthe IMA Union" ; that he saw Cox write those words on the petition ; and thathe did not again see that petition until the day of the hearing herein.Cox testified, and the undersigned finds, that he signed the aforesaid petitionafter "we heard that Mr. Nelson was going to raise our wages, we figured wecould get a raise and not have the union, and we were satisfied with the raise,"and for the further reason that he feared, because of the remarks he had heard,that the plant might be closed or sold if the Union successfully organized theemployees.Albert Lyall credibly testified that on or about February 5 Rose told him, "if[your] job means anything to [you] go through and sign" the withdrawalpetition, but that he did not do so.Young, without contradiction, credibly testified further that Sam Pollard, inRose's presence, said to him, "Here, you had better sign this [withdrawal] peti-tion"; and that he signed it saying, "I'll sign this petition but I don't think it isany good. . . . The reason that I'm signing this petition is to get youguys offmy neck."Over Rose's name there was posted in the plant on February 8 a notice to theeffect that, unless otherwise advised by Rose or some other responsible official,henceforth the workweek would be 40 hours. Contrary to Nelson's testimony,the undersigned finds that the change in the workweek, which was put into effectwithout prior consultation, negotiation, or discussion with the Union, affected allthe shop employees and not only a few of them. This finding is supported bythe credible and uncontroverted testimony of Morris and Young.The formertestified that the entire shop worked 44 hours the week immediatelyprior toFebruary 8, and he worked the same number of hours for at least 2 weeks imme-diately prior to said date.Young testified that he and his coworker had putin a lot of overtime prior to the posting of the 40-hour week notice ; that some-time after the posting of said notice they informed their foreman, Gilmore, thatthey intended to quit their jobs because of the loss of their overtime pay ; andthat within about an hour Gilmore submitted to them a new wage scale.On February 9 Nelson wrote Walker, in response to the latter's letter of Febru-ary 5 requesting a bargaining conference, that the latter was mistaken in hisbelief that the Union represented a majority of Respondent's employeesbecauseon February 6 Respondent's counsel, Weston, had received a registered lettercontaining the aforementioned withdrawal petition signed by 11 employees.On February 16 Nelson announced to the employees, among other things, thatretroactive to February 4 the employees would be given wage increases.Theseincreases, as Respondent admits, were given without prior consultation, negotia-tion, or discussion with the Union.With respect to the wage increases, Nelson testified that on February 1 hedecided to grant the shop employees wage increases ; that he hadasked Rosethat day, "Do you think the boys would enjoy a raise?" to which Rose replied,"Are you kidding?"; that he then told Rose, "Well, effective the first pay weekin February there shall be an approximate ten percentraise forthe men," towhich Rose stated, "They will certainly appreciate it"; and that he then re-quested, and secured from Weston, an opinion as to the legality of the proposedincreases.Rose testified that he "guessed" that in January he and Nelsondiscussed apossible general wage increase ; that Nelson advised him at that time he wasascertaining whether suchan increasecould legallybe given ; and that he"thought" he relayed this information to theemployeesabout the time hediscussed the matter with Nelson.However, whenRespondent's counsel queried PARMA WATER LIFTER COMPANY207Rose, a witness for Respondent, as to the identity of the employees he hadinformed of the proposed raise in wages, Rose testified that he could not recallto whom he spoke about the matter adding, "I think I mentioned it" to Cox.On June 9 Nelson, Weston, Walker, and Morris met for the purpose of amicablydisposing of the matters in issue in the instant proceeding.Walker proposedthat Respondent forthwith bargain with the Union.Nelson replied that hewould do so provided (1) the Union withdrew the charge then pending beforethe Board (upon which the complaint herein was based) and (2) the employees,by a majority vote at a secret election to be held at a time agreeable to theUnion, select the Union as their bargaining representative.The Union refusedto accept Respondent's proposition and Respondent refused the Union's andthus the meeting concluded.4.Concludingfindings as tothe refusalto bargainUncontroverted credible evidence establishes that as of February 5," whenthe Union sought to fix a time to meet with Respondent to negotiate a collective-bargaining agreement on behalf of its employees in the appropriate unit, theUnion, in fact, had been designated by a majority of said employees as theirbargaining representative.The fact that Respondent knew of the Union's major-ity status is not open to dispute for Rose and Gilmore attended the February 4meeting at Morris' home where 14 employees voted by secret ballot to designatethe Union as their collective-bargaining representative.Under those circum-stances, Respondent was under a statutory duty to recognize the Union as theexclusive representative of the employees in the appropriate unit and to dealwith it as such representative.However, the credible evidence, as summarizedabove, most of which is uncontroverted, discloses that instead of fulfilling itsobligations under the Act, Respondent engaged in serious unfair labor practicesdesigned to destroy the Union's majority status and thus thwarted the employees'self-organizational and collective-bargaining activities.Thus, undisputed are:(1)Rose's statement to Morris that Nelson was willing to grant the weldersand machinists wage increases provided the employees dropped "this unionthing," and then advising Morris that before Nelson would sign a union contracthe would sell "the shop and go out of business"; ' (2) Rose's suggestion to Morristhat the latter select a committee of three to be composed of Morris, "somebodythat is not so much for the Union," and "somebody that is" for the Union, tomeet with Nelson;' (3) Rose's activities, as found above, in support of thewithdrawal petition; ' (4) Gilmore's February 5 statement to Young to theeffect that Nelson would sell the plant if the employees persisted in supportingthe Union; and (5) Respondent's action in unilaterally changing the employees'u The dayRespondentreceived the Union's request.12 Such comments concerning the benefitswhich theemployeeswould receive if theyrepudiated the Union and theresulting consequencesthey wouldsuffer ifthey adheredto theUnion areplain violationsof the Act.N. L. R. B.v. GateCity CottonMills, 167 F.2d 647 (C. A.5) ; N. L. R. B. v. Brown PaperMill Co.,Inc.,133 F.2d 988(C.A. 5) ;N. L. R. B. v. Electric City DyeingCo., 178 F.2d 980(C. A. 3);N. L. R. B. v.ContinentalOil Co., 159 F. 2d 326 (C. A. 10) ;N. L. R. B.v.PeytonPacking Co.,142 F.2d 1009(C. A. 5).is The suggested meeting was for the sole purpose of bypassing the Union,the knowndesignated bargaining representative.14 Theobviouspurpose of this petition was the attempted dissipationof theUnion'smajority status.Respondent's contention that the employeesvoluntarilyrepudiated theUnion and therefore it was not obligated to recognize or bargainwith the Unioniswithoutmerit.Medo PhotoSupply Company v.N. L. B. B.,821 U.S. 678; N.L. R. B. V.PorcelainSteele,138 F. 2d 840(C. A. 6). 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDhours of employment and raising their wages at a time when the Union wasseeking recognition and a conference to negotiate a bargaining contract"The undersigned is convinced, and finds, that Respondent did not announcethe wage increases until February 5, and then only after it became aware thata majority of its employees had voted to have the Union as their bargaining-representative.This finding is buttressed by the fact that (1) Morris firstbecame aware that Respondent planned to grant the increases when Rose toldhim on February 5 of Nelson's planto increase the pay of themen; (2) whenLyall asked Rose on February 1 for pay increase, Rose refused the request andsuggested that Lyall, if dissatisfied with his pay, should "go on and get [his]check"; (3) Doman for the first time was informed of the wage increase onFebruary 9; (4) Cox signed the withdrawal petition on February 5 and 6.because, besides his fears that the plant might be sold, he was informed thatNelson planned to raise the employees' wages. Such conduct, together withRespondent's other unlawful activitiesin opposingthe Union, fully warrantsa conclusion that the wage increases interfered "with the right of self-organi-zation by emphasizing to the employees that there is-no necessity for a collectivebargainingagent." 16Upon the entire record in the case, which clearly establishes that at no timedid Respondent attempt to fulfill its statutory obligation to bargain collectivelywith the chosen representative of the majority of the employees in the appro-priate unit, the undersigned finds that on February 9,17 and at all times there-after, Respondent failed and refused to bargain collectively with the Union asthe duly designated representatives of the employees in the unit hereinabovefound appropriate, in violation of Section 8 (a) (5) and (1) of the Act, therebyinterfering with, restraining, and coercing its employees in the exercise of therights guaranteed in Section 7 thereof.The undersigned further finds that by (1) Rose's February 5 statements to,Morris ; (2) Rose's statements on February 5 to Young to remove his unionbutton and Rose's invitation to Young to seek employment elsewhere if Youngwanted to affiliate with a union; (3) Rose's activities in support of the with-drawal petition ; (4) Rose's suggestion of having a committee meet with Nelsonto discuss matters obviously within the jurisdiction of the Union; (5) Gilmore'sstatement to Young to the effect that Nelson would sell the plant if the employeespersisted in adhering to the Union; (6) Rose's statement to Lyall that if Lyall'sjob meant anything to him, Lyall had better sign the withdrawal petition, Re-spondent, in violation of Section 8 (a) (1) of the Act, interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed in Section 7of the Act.At the hearing, Respondent contended that it cannot be held liable for Rose'santiunion statements because those statements were merely Rose's personalviews and arguments.The record is clear that Rose made numerous statementswhich contained threats of reprisals if the employees continued their activitiesin behalf of the Union and promises of benefits if the employees repudiated the16 Such conduct,which was designed to forcibly impress upon the employees that adher-ence tothe Union would avail themnaught, has been held to be violative of the Act. SeeMay Department StoresCo. v. N.L. R. B.,326 U. S. 376;N. L. R. B.v. Crown CanCo., 138F. 2d 263 (C. A. 8);N. L. R. B. v.Mt. Clemens PotteryCo., 147 F.2d 262(C. A. 6);F.W.WoolworthCo. V. N.L.R. B., 121 F.2d 658(C. A. 2) ; RapidRollerCo. v. N. L. R. B.,120F. 2d 452(C. A. 7) ;SouthernColoradoPower Co. v. N. L. R. B.,111F. 2d 539(C. A. 10) ;N. L. R. B.v.Wytheville KnittingMills,Inc.,175 F.2d 238(C.A. 3).14May Department Stores Co.v.N. L. R.B.,326 U.S. 376, 385.17 Thedate of Respondent's letter to the Union refusing to recognize the Union'smajoritystatus or to bargainwith it. PARMA WATERLIFTERCOMPANY209Union. In the face of such evidence, most of which is uncontroverted, Re-spondent's contention is without merit .mIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in con-nection with the operations of Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States and, such of them as have been found to constitute unfairlabor practices, tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices, violativeof Section 8 (a) (1) and (5) of the Act, it will be recommended that it ceaseand desist therefrom and take certain affirmative action designed to effectuatethe policies of the Act.Having found that Respondent on February 9, 1952, and at all times there-after, has refused to bargain collectively with the Union as the representativeof a majority of the employees in an appropriate unit, the undersigned willrecommend that Respondent, upon request, bargain collectively with the Unionas the exclusive representative of all employees in the unit heretofore foundappropriate, and if an agreement is reached, embody such understanding in asigned agreement.The unfair labor practices found to have been engaged in by Respondent areof such a character and scope that in order to insure the employees here in-volved their full rights guaranteed by the Act it will be recommended that Re-spondent cease and desist from in any manner interfering with, restraining,and coercing its employees in their right to self-organization.Upon the basis of the foregoing findings of fact and upon the record as awhole, the undersigned makes the following:CONCLUSIONS of LAW1. International Association of Machinists, Local Lodge No. 1491, affiliatedwith American Federation of Labor, is a labor organization within the meaningof Section 2 (5) of the Act.2.All Respondent's production and maintenance employees, including ma-chinists,mechanics, welders, and partsmen, shipping clerks, helpers, and ap-prentices, excluding salesmen, office and clerical employees, and supervisors asdefined in the Act, constitute, and during all times material herein constituted,a unit appropriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.3. International Association of Machinists, Local Lodge No. 1491, affiliatedwith American Federation of Labor, was on February 3, 1952, and at all timesthereafter has been, the exclusive representative of all the employees in theabove-described appropriate unit for the purposes of collective bargaining withinthe meaning of Section 9 (a) of the Act.4.By refusing on February 9, 1952, and at all times thereafter, to bargaincollectively with the Union, as the exclusive representative of all the employeesleN.L. R. B. v. BeatriceFoods, 183, F. 2d 726 (C. A. 10) ; NL. R. B. v. Electric CityDyeing Co., supra; N. L. R. B. v. Kropp Forge Co.,178 F. 2d 822 (C. A.7) ; N. L. R. B. v.Gate City Cotton Mills, supra. 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the appropriate unit, Respondent has engaged in, and is engaging in, unfairlabor practices within the meaning of Section 8 (a) (5) of the Act.5.By changing the hours of employment of its employees and granting themwage increases without prior consultation, negotiation, or discussion with theUnion, by threatening its employees with discharge if they remained or becamemembers of the Union, by threatening to close or sell the plant if the Unionsuccessfully organized the employees, by informing its employees that it wouldnot sign a union contract thereby interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed in Section 7 of the Act,Respondent has engaged in, and is engaging in, unfair labor practices, withinthe meaning of Section 8 (a) (1) of the Act.[Recommendations omitted from publication in this volume.]Appendix ANOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelationsAct, wehereby notify our employees that :WE WILL bargain collectively upon request with INTERNATIONAL Asso-CIATION OFMACHINISTS, LOCALLODGE1491,affiliatedwith AMERICAN FED-ERATION OF LABOR, as the exclusive representative of all employees in thebargaining unit described herein, with respect to grievances,labor disputes,wages, rates of pay, hou;s of employment,and other conditions of employ-ment, and if an understanding is reached,embody such understanding in asigned agreement.The bargaining unit is :All production and maintenance employees,including machinists, weld-ers, partsmen,shipping clerks, helpers and apprentices,but excludingoffice and clerical employees,and supervisors as defined in the Act.WE wILL NOTthreaten to discharge any employee if he joins or remainsa member of the above-named union;or threaten to close or sell our plantif the Union successfully organizes our employees;or change the hours ofemployment or change the wage scale without prior consultation,negotiation,or discussionwith theUnion,or announce that we will not sign a unioncontract.WE WILL NOT interfere with the Union's efforts to organize our employees,or refuse to ,bargain with,the Union as the exclusive representative of theemployees in the above-described bargaining unit,or in any other mannerinterfere with,restrain,or coerceour employees in the exercise of their rightto self-organization,to form labor organizations,to join or assist INTER-NATIONAL ASSOCIATION OF MACHINISTS,LOCAL LODGENo. 1491,affiliatedwith AMERICAN FEDERATION OF LABOR,or any other labor organization,to bargaincollectivelythrough representatives of their own choosing, andto engage in concerted activities for the purpose of collective bargaining-or othermutual aid or protection,or torefrain from any and all of suchactivities except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition of em-ployment,as authorized-iif Section 8 (a) (8) of the National Labor Relations.Act. POULTRY ENTERPRISES, INC.2.11All ouremployees are free to become or remain members of the above-namedunion or any other labor organization except to the extent that this right maybe affected by an agreement in conformitywithSection 8(a) (3) of the amendedAct.PARMA WATER.LIFTER COMPANY,Employer.Dated ----------------By ----------------------------------(Representative)(Title)This noticemust remain posted 60days from thedate hereof, and must not bealtered, defaced,or coveredby any othermaterial.POULTRY ENTERPRISES,INC.andAMALGAMATED MEAT CUTMR$ &BUTCTIF:RWORKMENOF NORTH AMERICA,LOCAL442,A. F. OF L.Case No. 10-CA-1223.January14,1953Decision and OrderOn July 9, 1952, Trial Examiner Sidney Lindner issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake -certain affirmative action, as set, forth in the copy of the Inter-mediate Report attached hereto.Thereafter the Respondent filedexceptions to the Intermediate Report and a supporting brief."TheGeneral Counsel and the Union filed no exceptions.The Board 2 has reviewed the rulings made by the Trial Examinerat the hearing, and finds that no prejudicial error was committed.The rulings are hereby affirmed 3The Board has considered the Inter-' The Respondent's request for oral argument is denied because in our opinion the record,exceptions,and brief adequately present the issues and positions of the parties.2Pursuant to the provisions of Section3 (b) of the Act,the Board has delegatedits powers in connection with this case to a three-member panel[Members Houston,Murdock, and Styles].8The Respondent requests the dismissal of the complaint oi, the ground that the findingsof theTrial=:Exa*iner, are net ,supported, by the preponderance ofevidence ,and theTrial Examiner demonstrated bias and prejudice in crediting only those witnesses whosetestimony supported the complaint.It is the Board's established principle that a TrialExaminer's credibility findings are entitled to great weight, because in resolving conflictingtestimony he is in a position to observe the demeanor of the witnesses.Wood Manufac-turing Company,95 NLRB 633;SomersetClassics,Inc.,90 NLRB 1676. A careful analysisof the record reveals no bias or prejudice on the part of the Trial Examiner and persuadesus that the Trial Examiner's findings in this case are supported by the preponderance ofthe evidence.The Respondent contends also that the complaint should be dismissed on grounds relatingto the compliance status ofthe Localand the International.The fact of compliance bya labor organization which is required to comply isa matter foradministrative determina-tiow;;,s*d is not llsiq abte bm'tha.lkasties.Moreover,the Board is administratively,-satisfied.that the Local and the International are, and have been,in compliance at allmaterial,times.SeeSunbeam Corporation,94 NLRB 844;Sw4ft & Company,94 NLRB 917,cf.Highland Park Manufacturing Company,340 U. S. 929.We hereby deny the Respond-ent's motion to dismiss the complaint.102 NLRB No. 27.